Title: To James Madison from Benjamin Rush and Others, 29 March 1809
From: Rush, Benjamin
To: Madison, James


Sir,
Philadelphia March 29th 1809.
The Medical Professors of the University of Pennsylvania beg leave to address you upon a Subject highly interesting to the honor, and interest of the United States.

It has been the practice of the Professors, ever since the establishment of the University, to give Certificates to the Students who have required them, of their having attended their respective lectures. These Certificates are not intended to convey an idea of the young Gentlemen’s Qualifications to practise physic or Surgery. They are nothing more than testimonials of their diligence and punctuality in Attending the lectures. We take the liberty respectfully to wish that this information may have its full force when those Certificates are presented to the boards of War as recommendations for Commissions in the Army and Navy of the United states, and we hope we shall not give Offence when we add, that we conceive great Advantages will accrue to our Country from limiting those Commissions exclusively to Gentlemen who are Graduates in medicine in some respectable University in the United states, or in any foreign Country, or who have been examined by some of the boards lately instituted in most of the states for the purpose of preventing incompetent persons exercising the profession of medicine. By adopting this measure, the same rank in point of Qualification and Character will be given to the medical staff in the United States which it possesses in the Armies and Navies of European Nations. We have the honor Sir with the greatest respect to subscribe ourselves your most Obedient Servants
Benjn: Rush
Caspar Wistar Junr.
James Woodhouse.
B. S. Barton.
Philip Syng Physick
John Syng Dorsey
